DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt and entry of Applicant’s Preliminary Amendment filed on 10/10/2019 is acknowledged.
Claims 1-15 have been amended. Claims 16-18 have been added.  Overall, claims 1-18 are pending in this application.
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
1.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the first play is formed to be larger than the second play” recited in claim 6; “screw thread-shaped inner circumferential surface” and “inlet funnel” recited in claim 14 and “at least one solar module is assigned to the eccentric screw pump” and “the drive can be operated by solar power” recited in claim 15, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
3.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: (i.e.: the limitation “wherein at least one solar module is assigned to the eccentric screw pump, wherein the drive can be operated by solar power” recited in claim 15 – see specification, page 25 and para. [0084]).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
5.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a solar module in claim 15.

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
solar module ---> No structure has been disclose in the specification.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP §2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. It is unclear how “at least one solar module is assigned to the eccentric pump” and how “the drive can be operated by solar power” recited in claim 15.  The specification and drawings must be amended in response to this office action to clarify how to make and use the machine.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


s 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	- Claim 1 recites the limitation "the pump housing" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
- Claim 1, the term “in particular” and “essentially” are vague and indefinite and should not be used/ should be avoided in claim language. 
- Claim 1, the term “and/or” render the claim indefinite since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. Appropriate correction is required.
	- Claim 4 recites the limitation "the first idler state" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
	- Claim 5 recites the limitation "the first idler state" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
	- Claim 6, the term “larger” renders the claim indefinite because it is unclear how much larger of the first play is to be claimed by the applicants. The term “larger” is a relative term which renders the claims indefinite.  The term "larger" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
- Claim 7, the term “essentially” is vague and indefinite and should not be used/ should be avoided in claim language. 
- Claim 13, the term “and/or” render the claim indefinite since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. Accordingly, the at least one of the rotor or the drive shaft --.  Appropriate correction is required.
	- Claim 14 recites the limitation "the end area" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
- Claim 15 recites the limitations "wherein at least one solar module is assigned to the eccentric screw pump, wherein the drive can be operated by solar power ". Such recitations render the claim indefinite since it does not have detailed supports in the instant specification. Since the claim does not clearly set forth the metes and bounds of the patent protection desired, the scope of the claim is unascertainable.   
	- Claim 15 recites the limitation "the drive" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
	- Claim 15, the term “can be operated” render the claim indefinite since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. In other words, under what condition the drive is operated by solar power and under what condition the drive is not operated by solar power.   Accordingly, the term “can” should not be used/should be avoided in claim language.
- Claim 17, the term “essentially” is vague and indefinite and should not be used/ should be avoided in claim language. 
- Claim 18, the term “and/or” render the claim indefinite since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. Accordingly, the applicants are suggest to correct as: “the rotor and /or the drive shaft” should be changed to --at least one of the rotor or the drive shaft --.  Appropriate correction is required.
solar module” recited in claim 15 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Specifically, there are no association between the structure and the function can be found in the specification. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.   
Applicant may:    
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a 	limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;   
(b)   	 Amend the written description of the specification such that it expressly recites 	what structure, material, or acts perform the entire claimed function, without introducing 	any new matter (35 U.S.C. 132(a)); or 
(c)    	Amend the written description of the specification such that it clearly links the 	structure, material, or acts disclosed therein to the function recited in the claim, without 	introducing any new matter (35 U.S.C. 132(a)).   
	If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:   
(a)    	Amending the written description of the specification such that it expressly recites 	the corresponding structure, material, or acts for performing the claimed function and 	clearly links or associates the structure, material, or acts to the claimed function, 	without introducing any new matter (35 U.S.C. 132(a)); or   

The claims not specifically mentioned are indefinite since they depended from one of the above claims.
	For the purpose of this Office action, the claims 1-18 will be examined as best understood by the examiner.

Claim Objections
8.	Claims 7-8, 13 and 17 are objected to because of the following informalities:  	
	- Claim 7: page 4, line 3, “a suction side” should be changed to --the suction side--.
	- Claim 7: page 4, line 4, “a pressure side” should be changed to --the pressure side--.
	- Claim 8: page 4, line 3, “an operating state” should be changed to –the operating state--
	- Claim 13: page 5, line 2, “the central part” should be changed to --the central part of the joint--.
	- Claim 17: page 6, line 3, “a suction side” should be changed to --the suction side--.
	- Claim 17: page 6, line 3, “a pressure side” should be changed to --the pressure side--.
	- Claim 13: page 6, line 1, “the central part” should be changed to --the central part of the joint--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 1-2, 4-5 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Michie (Patent Number 2,826,152) in view of Lane (Patent Number 6,358,027).
	Regarding claim 1, as shown in Fig. 1, Michie discloses an eccentric screw pump for pumping fluid or free-flowing conveying media from a suction side 15 to a pressure side 20, the eccentric screw pump comprising a rotor 13 and a stator 22, wherein the stator 22 is designed to be flexible and is secured to the pump housing 19 on one side, in particular on the suction side 15 (see Fig. 1), wherein the rotor 13 is connected to a drive shaft 11 via a joint 13a, 12, wherein in an operating state of the eccentric screw pump, the stator 22 is surrounded at least in some areas and/or essentially completely by the conveying medium, wherein the rotor 13 and the stator 22 are 
	As shown in Fig. 15, Lane teaches wherein in an idle state of the eccentric pump, no sealing contact is formed at least in some areas between the rotor 26 and the stator 22 in sealing areas (see col. 7, lines 16-22);  wherein a play is formed at least in some areas in the sealing areas between the rotor 26 and the stator 22 in the idle state (claim 2); wherein a first play is formed between the rotor 26 and the stator 22 in the first idle state of the eccentric screw pump on the suction side 23 (see Fig. 27), and wherein a second play is formed between the rotor 26 and the stator 22 on the pressure side (claim 4); wherein a play is formed between the rotor  26 and the stator 22 in the first idle state of the eccentric screw pump on the suction side, and wherein a coverage between the rotor and the stator is formed on the pressure side (claim 5). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized no sealing contact formed at least in some areas between the rotor and the stator in sealing areas in the idle state of the eccentric pump, as taught by Lane in the Michie apparatus, since the use thereof would have provided the eccentric screw pump starting easier and lessen an initial load on and improved the eccentric screw pump performance. 
	Regarding claim 8, Michie discloses wherein the conveying medium, which at least partially surrounds the stator 22 in an operating state, has the pressure side pressure 20 (see Fig. 1).
	Regarding claim 9, Michie discloses wherein the stator 22 is secured to the pump housing 19 on one side directly via a free end area 23 of the stator 22.    
.
10.	Claims 3 and 16/2 are rejected under 35 U.S.C. 103 as being unpatentable over Michie in view of Lane. 
	Michie discloses wherein an overlap between the rotor 13 and the stator 22 is formed in the sealing areas in the operating state; however, Michie fails to disclose wherein no sealing contact or a play, respectively, formed between the rotor and the stator in the idle state in an area of between 50%-100% of the sealing areas. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized a range of the play formed between the rotor and the stator in the idle state in an area of between 50%-100% of the sealing areas, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Al1er, 220F.2d 454,456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP §2144.05).
11.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Michie in view of Lane.
	Michie discloses the invention as recited above; however, Michie fails to disclose wherein the first play formed to be larger than the second play.    
It is examiner’s position that one having ordinary skill in the eccentric screw pump art,  would have found it obvious to utilize the first play formed to be larger than the second play, since they are merely design parameters, depending on temperature, pressure, or stress acted/applied on In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)).
12.	Claims 11-13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Michie in view of Lane as applied to claim 1 above, and further in view of Krampe (U.S. Patent Application Publication Number 2015/0322946A1).
	The modified Michie discloses the invention as recited above; however, the modified Michie fails to disclose the central part of the joint made of a reinforced elastomer or plastic material that is formed by the fiber reinforcement or wire reinforcement integrated in the material.    	Regarding claim 11, as shown in Figs. 1-3, Krampe discloses wherein the joint 22 has a central part, which is formed so as to be at least partially movable and which is made of a reinforced elastomer or plastic material (see page 2, para. [0017]); wherein the central part is limited on both sides by connecting pieces for fastening the rotor 70 and/or the drive shaft  20 (claim 13 and 18/12). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized the central part of the joint made of the reinforced elastomer or plastic material that is formed by the fiber reinforcement or wire reinforcement integrated in the material, as taught by Krampe in the modified Michie apparatus, since the use thereof would have provide a corresponding swiveling movement with simultaneous rotation and torque transmission.
Also, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have utilized the central part of the joint made of the reinforced elastomer or plastic material that is formed by the fiber reinforcement or wire reinforcement integrated in the material. Such modification would be considered a mere choice of KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82, USPQ2d 1382, 1396 (2007).  
13.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Michie in view of Lane as applied to claim 1 above, and further in view of Bauerfeind et al. (Bauerfeind) (Publication Number DE2316127). 
	The modified Michie discloses the invention as recited above; however, the modified Michie fails to disclose an inlet funnel for the conveying medium on the end area of the stator.  	Regarding claim 14, Bauerfeind teaches wherein the stator has a screw thread-shaped inner circumferential surface and includes an inlet funnel 14 (see Fig. 1) for the conveying medium on the end area of the stator 48, which is secured on one side, wherein the inlet funnel 14 includes a continuation of the screw thread-shaped inner circumferential surface of the stator and is formed so as to be sealing line-free with respect to the rotor 66.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized the inlet funnel for the conveying medium on the end area of the stator, as taught by Bauerfeind in the modified Michie apparatus, since the use thereof would have attained advantageous flow effects.


15 is rejected under 35 U.S.C. 103 as being unpatentable over Michie in view of Lane as applied to claim 1 above, and further in view of Khalifa (U.S. Patent Application Publication Number 2019/0299164A1).     
	The modified Michie discloses the invention as recited above; however, the modified Michie fails to disclose wherein at least one solar module is assigned to the eccentric screw pump, wherein the drive can be operated by solar power.
	Khalifa teaches that wherein at least one solar module is assigned to the eccentric screw pump, wherein the drive can be operated by solar power (see page 6, para. [0071] and page 7, para. [0083]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized the solar module to operate the drive of the eccentric screw pump, as taught by Khalifa in the modified Michie apparatus, since the use thereof would have reduced the costs of the pump and used solar energy to power the pump may be advantageous particularly for remote areas where a power plant is not accessible.

Allowable Subject Matter
15.	Claims 7 and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Prior Art
16.	The IDS (PTO-1449) filed on Oct. 10, 2019 has been considered.  An initialized copy is attached hereto.  
and consists of five patents: Byram (U.S. Patent Number 2,545,604), Byram et al.  (U.S. Patent Number 2,612,845), Chang (U.S. Patent Number 2,733,854), Cholet (Patent Number 6,336,796) and  Geier (U.S. Patent Application Publication Number 2006/0124298A1), each further discloses a state of the art.


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is (571)272-4868.  The examiner can normally be reached on Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/TT/
/Theresa Trieu/Primary Examiner, Art Unit 3746